t c memo united_states tax_court neil d and vy lubart petitioners v commissioner of internal revenue respondent docket no filed date leonard l leighton for petitioners elizabeth a owen for respondent memorandum opinion parr judge this case is before us on respondent's motion for summary_judgment under rule respondent determined a all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless continued deficiency in petitioners' federal_income_tax of dollar_figure for the taxable_year and an addition_to_tax under sec_6651 of dollar_figure for failure to timely file the term petitioner refers to neil d lubart the issue for decision is whether petitioner may exclude from gross_income under sec_104 amounts received from his employer upon termination of his employment on the ground that such amounts represented damages received on account of personal injury at the time the petition in this case was filed petitioners resided in austin texas a motion for summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 369_us_654 95_tc_594 the opposing party cannot rest upon mere continued otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated allegations or denials but must set forth specific facts showing there is a genuine issue for trial rule d the existence of any reasonable doubt as to the facts will result in denial of the motion for summary_judgment 63_tc_18 the facts presented below are stated solely for purposes of deciding respondent's motion for summary_judgment background petitioner was employed by international business machines corp ibm as a physicist for more than years while at ibm petitioner developed a dozen patents and was responsible for developing along with other engineers the world's first commercial laptop computer for ibm at the time petitioner ceased his employment with ibm he was over years old at some point prior to date petitioner became eligible to participate in the ibm modified and extended individual transition option program ito ii program the ito ii program allows ibm employees to resign or retire early receiving lump-sum payments and other_benefits petitioner was required to sign a general release and covenant not to sue the release as a condition for the sums and benefits including the lump-sum payment pursuant to the ito ii program the release is broadly written and covers any and all possible and potential claims in contract or in tort arising from employment or termination of employment pertinent sections of the release read as follows in exchange for the sums and benefits which you will receive pursuant to the terms of the ito ii program n d lubart hereinafter you agrees to release ibm from all claims demands actions or liabilities you may have against ibm of whatever kind including but not limited to those which are related to your employment with ibm or the termination of that employment you also agree that this release covers but is not limited to claims arising from the age discrimination in employment act of as amended title vii of the civil rights act of as amended and any other federal or state law dealing with discrimination in employment on the basis of sex race national origin religion disability or age you also agree that this release includes claims based on theories of contract or tort whether based on common_law or otherwise this release does not include your vested rights if any in the ibm retirement_plan which survive unaffected by this release in the event of rehire by ibm or any of its subsidiaries as a regular employee you understand that ibm reserves the right to require repayment of a prorated portion of the ito ii program payment the amount of repayment will be based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate your payment on date petitioner signed the release at the time of signing the release petitioner had no legal claims for unlawful employment practices pending against ibm nor had he lodged any informal complaints against the company petitioner however thought that he was forced by ibm to leave the company and therefore had a claim against ibm for age discrimination and emotional distress in exchange for signing the release and participating in the ito ii program petitioner received a dollar_figure lump-sum payment the payment or ito payment the payment was based on years_of_service and rate of pay for the year petitioner received a form_w-2 from ibm showing wages tips and other compensation as dollar_figure on date petitioners filed a joint federal_income_tax return petitioners reported the dollar_figure as wages subtracted the dollar_figure ito payment therefrom and attached a disclosure statement to their return asserting that the ito payment is excludable from gross_income pursuant to sec_104 as a payment received in exchange for the release and settlement of tortlike rights respondent determined that the ito payment was fully taxable severance_pay discussion except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 while sec_61 is to be broadly construed statutory exclusions from income are narrowly construed 515_us_323 100_tc_124 affd without published opinion 25_f3d_1048 6th cir petitioners received dollar_figure from ibm petitioners also received dollar_figure from another employer thus petitioners reported total wages of dollar_figure on their return under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides c damages received on account of personal injuries or sickness -- the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tortlike rights and on account of personal injuries or sickness commissioner v schleier supra 48_f3d_894 5th cir 105_tc_396 where damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 504_us_229 866_f2d_709 4th cir affg 89_tc_632 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir t he critical question is in lieu of what was the settlement amount_paid bagley v commissioner supra pincite determination of the nature of the claim is factual id 98_tc_1 the first requirement is the existence of a claim based upon tort or tortlike rights commissioner v schleier supra pincite the claim must be bona_fide but not necessarily valid ie sustainable sodoma v commissioner tcmemo_1996_275 citing 35_f3d_93 2d cir robinson v commissioner supra pincite stocks v commissioner supra pincite in this connection we note that we have held that claims for potential future personal injuries do not qualify for exclusion under sec_104 43_tc_77 35_tc_646 affd 304_f2d_574 9th cir those holdings imply that there must be an existing claim petitioner asserts that ibm was engaging in systematic discrimination against employees over the age of that he was forced to leave the company because of his age that as a result he suffered from a severe state of depression for which he was medically treated and that age discrimination was the primary concern of ibm in requiring petitioner to sign the release therefore petitioner contends that ibm accepted his ito ii program participation request and subsequent release in lieu of litigation respondent argues pursuant to commissioner v schleier supra that even if petitioner could establish an underlying cause of action for age discrimination a payment made pursuant to the age discrimination in employment act of is not excludable from income under sec_104 age discrimination in employment act of adea publaw_90_202 81_stat_602 current version pincite u s c secs petitioner however has not limited his arguments to claims brought against ibm under the adea rather petitioner asserts that he released ibm from liability for potential tort claims which would include a claim for age discrimination under the adea but which would not exclude for example a common_law cause of action for emotional distress to support his position petitioner relies on the following language in schleier v commissioner supra pincite n for the proposition that intangible harms of discrimination can constitute personal injury and that compensation_for such harms may be excludable under sec_104 viewing the facts in the light most favorable to petitioner it can be argued that petitioner had a potential tortlike cause of action for infliction of emotional distress thus we find for purposes of this motion only that petitioners have met the first prong of excludability under sec_104 we now turn to the language of the release itself the release in this case is the same as that in brennan v commissioner tcmemo_1997_317 and in webb v commissioner tcmemo_1996_50 and essentially the same as that in sodoma v commissioner supra by its terms petitioner released ibm from liability for both contract and tort claims the release however does not specifically indicate that the lump-sum payment received by petitioner was paid to settle a potential personal injury claim against ibm we note that where the settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor is the intent of the payor 349_f2d_610 10th cir affg tcmemo_1964_33 stocks v commissioner supra pincite respondent argues that petitioner's failure to lodge any informal or legal tortlike claim against ibm prior to and at the time of signing the release establishes that there was no bona_fide dispute between petitioner and ibm that could provide the basis for settlement to prevail under sec_104 petitioner is not required to have asserted a legal claim agaist ibm prior to signing the release however the absence of any knowledge of the claim on the part of the employer-payor obviously has a negative impact in determining the requisite intent of the payment brennan v commissioner supra sodoma v commissioner supra see also keel v commissioner tcmemo_1997_278 foster v commissioner tcmemo_1996_26 respondent further argues that ibm did not make the payment on account of a personal injury the release form appears to be a standard document used by ibm for all of its employees who participate in the ito ii program moreover the amount of the dollar_figure lump-sum payment was calculated on the number of years_of_service and petitioner's salary finally the release states that if petitioner were rehired by ibm he could be required to repay some portion of the lump-sum payment based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate the lump-sum payment as in brennan v commissioner supra sodoma v commissioner supra and webb v commissioner supra the lump-sum payment herein appears to have been severance_pay rather than a payment for personal injury severance_pay just like the pay it replaces is taxable_income finally we note that petitioner has not alleged or come forward with any evidence of the specific amounts of the payments allocable to claims of tort or tort-type damages for personal injuries the release makes no allocation and petitioner has not set forth any facts upon which he would rely to prove an allocation indeed the fact that the dollar_figure was based on years_of_service and rate of pay points in the direction of its having been severance_pay rather than a payment for personal injury see brennan v commissioner supra which involved the same payor and the same plan as involved herein in sum viewing the facts in the light most favorable to petitioner we conclude that respondent has made a prima facie case to support a motion for summary_judgment and that petitioner has failed to come forward with countervailing assertions having sufficient specificity to cause us to hold that there is any material issue of fact which requires a trial accordingly we hold that respondent's motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered granting respondent's motion for summary_judgment
